— Orders of disposition, Family Court, New York County (George L. Jurow, J.), entered April 29, 1991, which, inter alia, placed the subject children in the custody of petitioner for one year, following a fact-finding determination that respondent-appellant had abused and neglected the children, unanimously affirmed, without costs.
There was ample evidence submitted to show an ongoing pattern of serious physical violence warranting a finding of abuse (Family Ct Act § 1012 [e] [ii]; see, Matter of Bruce L., 140 Misc 2d 757, 761). The out-of-court statements of the children coupled with the corroborative testimony and exhibits, including medical and agency reports, sufficed to show, by a preponderance of the evidence, that the children were in serious physical as well as emotional danger (see, Matter of Linda K., 132 AD2d 149, 156-157, lv denied 70 NY2d 616). Respondent also is responsible for the acts of abuse allowed to be committed by the children’s stepfather (see, Matter of F. Children, 178 AD2d 246). It was not error for the court to admit evidence concerning treatment of the children prior to the time of the events at issue (see, Matter of Fred S., 66 Misc 2d 683, 685-686). Concur — Sullivan, J. P., Carro, Milonas and Kupferman, JJ.